DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed April 14, 2022, with respect to the non-final rejection have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
As noted by the Applicant, the prior art does not teach the specific method of securing an implant to a rib bone. The Examiner agrees that it would not be obvious to take the guide of Krauss and use it for this particular method. While it could potentially be used, it seems that one would have to cut a large opening and maybe even cut some ribs to allow access for this type of tool with the drill guide. Fig. 6 of Krauss shows the drill guide 120 extending from the arm. It seems it could pivot and rotate from the arm of the inserter. However, it does not seem obvious to pivot it in a manner to align it with the arms so that it could enter the thoracic cavity required by the Applicant’s method. Figs. 6, 11, 13, and 14A show how the tool allows the drill guide to pivot so that it can enter a small hole and then into the cavity and pivot back to align with the rib bone. Milz et al. (US 20150100094) teaches a structurally similar tool (see Figs. 7-9). However, it is not preforming the method required by the claims. It would also not be obvious to one of ordinary skill in the art to modify how this device was used. 
Therefore, all the claims are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775